Citation Nr: 1545909	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-15 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for vertigo (a disability manifested by loss of balance and dizziness), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 






INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from January 2001 to May 2001 and active military service from August 2004 to October 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the VA Regional Office (RO) in Lincoln, Nebraska.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues on appeal were previously remanded by the Board in October 2011 to obtain VA examinations.  This was accomplished, and the claims were readjudicated in an August 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran does not have a residual disability attributable to a TBI sustained during his active military service; any TBI sustained in service has resolved.

2.  The Veteran has diagnosed vertigo manifested by loss of balance and dizziness;  the Veteran's vertigo is caused by his service-connected neurofibromatosis disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a residual disability of a TBI have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for vertigo, a disability manifested by loss of balance and dizziness, as secondary to a service-connected disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim for service connection for vertigo (a disability manifested by loss of balance and dizziness), to include as secondary to a service-connected disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in July 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA examination in connection with his service connection claim for residuals of a TBI in July 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case is adequate.  The VA nexus opinion provided considered all the pertinent evidence of record, the Veteran's reported in-service head injuries, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As discussed below, the Veteran has not been found to have residuals of a TBI.  Further, the condition of vertigo is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Residuals of a TBI

The Veteran maintains that he has residuals of a TBI due to in-service head injuries.  Specifically, the Veteran has credibly reported that he was involved in at least four events during his Iraq deployment where he injured his head.  He has stated that he was involved in one blast exposure, 2 falls, and at least one time where he hit his head hard on the roof of a vehicle.  

For the reasons discussed in detail below, the Board finds that the Veteran has been diagnosed with a mild TBI.  However, the Veteran has not been found to have any residual symptoms associated with the TBI.  

Service treatment records are negative for any complaints, diagnoses, or treatment for a TBI or loss of consciousness in service.  In August 2005, September 2005, and January 2006 post-deployment health assessments, the Veteran specifically checked "NO" as to having had "dizziness now or in the past."  In a May 2000 Report of Medical History, completed by the Veteran at enlistment into the National Guard, the Veteran checked "NO" as to having had periods of unconsciousness.  

The evidence also includes a June 2011 VA treatment record (in Virtual VA) where the Veteran was tested to determine whether he had a TBI.  During the evaluation, the Veteran recounted at least four events during his Iraq deployment where he injured his head, one blast exposure, 2 falls, and at least one time he hit his head hard on the roof of the vehicle.  It was noted that each of these events fulfilled the American College of Rehabilitation Medicine criteria for mild Traumatic Brain.  After appropriate testing, the VA staff physician confirmed a diagnosis of a mild traumatic brain injury without report of loss of consciousness sustained during service.  The Veteran was noted to demonstrate and report persistent symptoms that could occur post-concussion, including: headaches, tinnitus, dizziness, sensitivity to noise and/or light, fatigue, insomnia, balance difficulty, nausea, depression, irritability, anxiety, agitation, impulsivity, aggression, decreased memory, attention, concentration, processing speed, and executive function.  However, the VA physician stated that many of these symptoms could also be associated with conditions such as chronic pain, depression, and PTSD and could be caused or exacerbated by medications or substances such as alcohol.  Thus, the examiner stated that the "potential for overlapping causes of symptoms must be emphasized."  The physician also stated that the timing of symptom onset and/or symptom worsening or exacerbation was an important consideration when determining whether a given symptom or symptom complex was likely related to a specific physical injury.  Symptoms that arose well after the event or that worsened after the event were most likely not related to the event.  In sum, the VA physician opined that the Veteran had recovered from the TBI and had no functional deficits due to the TBI, and, therefore, other issues were responsible for the majority of the Veteran's symptoms.   

The Veteran disputed the testing conducted by the June 2011 VA physician and, pursuant to the Board's November 2014 remand, he was afforded a VA TBI examination in July 2015.  The examiner noted that neuropsychological testing and a brain MRI were conducted.  The examiner then stated that the Veteran had confirmed diagnoses of a TBI and posttraumatic stress disorder (PTSD).  According to the examiner, it was not possible to differentiate what portion of occupational and social impairment was caused by the TBI versus the Veteran's PTSD.  The examiner explained that the diagnoses were so intertwined as to be "inseparable."  The examiner then noted that the Veteran had been seen on two occasions in the past and, at both times of examination, there was no cognitive disorder or what is
now called mild neurocognitive disorder.  According to the examiner, the Veteran would not have a neurocognitive disorder at this time due to a TBI as that was not how research and neuroscience had shown effects on neurocognition to occur.  The examiner stated that the Veteran had PTSD, which was an emotional variable in the Veteran's testing likely deflating test scores.  Further, the Veteran was taking narcotic pain medications which were also known agents to lead to deflated or distorted test results.  Finally, the examiner stated that the Veteran was not feeling well during the evaluation and presented with a sense of malaise, which in turn would also lower testing.  The examiner opined that the Veteran's testing was not
consistent with objective evidence of neuropsychological impairment due to a claimed TBI.

Upon review of all the evidence of record, lay and medical, the Board finds that although the Veteran was diagnosed with having a prior mild TBI, that condition was acute, transitory, and resolved.  The evidence demonstrates that he has not been diagnosed with any associated residuals.  The Veteran's symptoms, to include headaches, tinnitus, dizziness, sensitivity to noise and/or light, fatigue, insomnia, balance difficulty, nausea, depression, irritability, anxiety, agitation, impulsivity, aggression, decreased memory, attention, concentration, processing speed, and executive function have not been medically linked to his previous TBI.  Instead, these symptoms were potentially associated with conditions such as chronic pain, depression, and PTSD and were also noted to be potentially caused or exacerbated by medications or substances such as alcohol.  The June 2011 VA physician opined that the Veteran had recovered from the TBI and had no functional deficits due to the TBI, and, therefore, other issues were responsible for the majority of the Veteran's symptoms.   The July 2015 VA examiner opined that the Veteran's testing was not consistent with objective evidence of neuropsychological impairment due to a claimed TBI.

As the Veteran has not been found to have residuals associated with a previous in-service mild TBI, service connection is not warranted as service connection cannot be established without a current disability.  Brammer, 3 Vet. App. at 225.  Accordingly, service connection for residuals of a TBI is not warranted.

The Board notes, however, that the Veteran is service-connected for PTSD.  As noted by the July 2015 VA examiner, it was not possible to differentiate what portion of occupational and social impairment was caused by the TBI (a nonservice-connected disability) versus the Veteran's PTSD (a service-connected disability).  The examiner explained that the diagnoses were so intertwined as to be "inseparable."  In Mittleider v. West, 11 Vet. App. 181 (1998), the Court found that, if it is not medically possible to distinguish the symptoms and effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the service-connected condition.  As such, the Veteran's symptoms (noted above to include headaches, tinnitus, dizziness, sensitivity to noise and/or light, fatigue, insomnia, balance difficulty, nausea, depression, irritability, anxiety, agitation, impulsivity, aggression, decreased memory, attention, concentration, processing speed, and executive function) would more properly be raised in a claim for an increased rating for PTSD.  

Service Connection for a Disability 
Manifested by Loss of Balance and Dizziness

The Veteran maintains that he experiences loss of balance and dizziness as a result of his in-service head injuries.  Alternatively, the evidence also suggests that the Veteran's loss of balance and dizziness may be associated with his service-connected back disability.  Accordingly, the Board has considered both theories of entitlement.  

As noted above, service treatment records are negative for any complaints, diagnoses or treatment for loss of consciousness, dizziness, or loss of balance.  In August 2005, September 2005, and January 2006 post-deployment health assessments, the Veteran specifically checked "NO" as to having had "dizziness now or in the past."  In a May 2000 Report of Medical History, completed by the Veteran at enlistment into the National Guard, the Veteran checked "NO" as to having had period of unconsciousness.  
 
Next, the Board finds that the Veteran's loss of balance and dizziness have been diagnosed as vertigo which has been related to his service-connected neurofibromatosis disability.  

The Veteran underwent a July 2015 VA ear examination to assist in determining whether the Veteran's complaints of dizziness and loss of balance were related to service.  The examiner noted that the Veteran had currently diagnosed neurofibromatosis type II (NF2) and cerebellar arteriovenous malformation (AVM).  During the evaluation, the Veteran stated that he was deployed in Iraq and Kuwait between 2004-2005.  He stated that he suffered "countless" head injuries, mostly while wearing his helmet during his service.  He remembers multiple bumps on his head while in vehicles, several falls, and at least one percussive injury while near a 50 caliber gun fired over his head.  He states he began to notice dizziness (15 seconds to 2 minutes at a time) about 1/4 to 1/2 of the way through is Iraq deployment.  He experienced room-spinning dizziness and imbalance.  These
symptoms continued to the present and occurred every 1-2 days and were often triggered by sitting up from lying down.  The Veteran stated that his symptoms were slightly worse when turning his head to the right.  

The July 2015 VA examiner noted that the Veteran had a diagnosis of NF2 which was made in 2009 while working up lower back and leg pain.  His service treatment records were replete with visits for these two complaints.  He was also incidentally found to have a posterior fossa AVM on MRI in 2009.  The examiner noted that the Veteran's main complaints with regard to the above back disorders had been radicular leg pain and low back pain for many years.  He was also noted on examinations by his radiation oncologist and neurosurgeons to display instability, positive Romberg, and complaints of dizziness likely stemming from the posterior fossa AVM impinging upon the cerebellum.  The examiner noted that the Veteran had tinnitus, vertigo, and staggering.  The examiner then opined that it was "LESS likely than not" that the Veteran's complaints of loss of balance and dizziness were related to his military service.  However, the examiner specifically stated that "this [loss of balance and dizziness] is due to his diagnosis of NF2 (neurofibromatosis) being an inherited disease (present in his father and brother) and presenting with
back pain before and during his service."  The examiner noted that testing was performed and showed central vertigo that localized to his cerebellum consistent with the above inherited diagnosis.

The Board finds the July 2015 VA medical opinion to be highly probative as to the etiology of the Veteran's loss of balance and dizziness.  The examiner noted that the Veteran had confirmed central vertigo that localized to his cerebellum.  Further, and after review of the medical evidence of record, the examiner stated that the Veteran's loss of balance and dizziness were due to his diagnosis of NF2.

The Board notes that the Veteran is currently service connected for his NF2 disability.  The July 2015 VA medical opinion specifically linked the Veteran's loss of balance and dizziness to his NF2 disability.  As such, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for vertigo, manifested by loss of balance and dizziness, is secondary to his service-connected NF2 disability.  
 

ORDER

Service connection for residuals of a TBI is denied.

Service connection for vertigo, manifested by loss of balance and dizziness, as secondary to the service-connected neurofibromatosis disability is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


